DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications on 12/05/2022. Claims 1-5, 7-15 and 17-20 are pending and likewise Claims 1-5, 7-15 and 17-20 have been examined.

Response to Amendment
Amendment filed 12/05/2022 has been fully considered by Examiner. The rejections of Claims 1-5, 7-15 and 17-20 under U.S.C 103 have been withdrawn as the allowable subject matter from the former claims 6 and 16 have been added to the independent claims. The rejection of Claim 20 under U.S.C. 101, for being directed towards Signals Per se, has been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks, Pg 9-11, filed 12/05/2022, with respect to the rejections of Claims 1-20 under U.S.C. 101, for being directed towards an abstract idea, have been fully considered but they are not persuasive.
Examiner argues that the claims as drafter are directed towards an abstract idea, specifically a mental process, without significantly more. Applicant argues that because the claimed method improves the technical field, the claimed limitations complies with the requirements under 35 U.S.C. 101. Examiner argues that improving the technical field does not constitute significantly more than an abstract idea, as the improvement is still part of the abstract idea. The claimed limitations with the improvement could still be done mentally or by hand with pen and paper, and as drafted, does not require the use of the computer components. For these reasons Examiner believes the claims as drafted are directed towards and abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more

Independent Claims 1, 11 and 20 recites “acquiring a source statement input by a user;”, “translating the source statement into a first target statement;”, “5determining whether the user adjusts a first vocabulary in the first target statement;”, “in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary;”, “and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement”, “wherein adjusting, based on the second vocabulary, the vocabulary sequence located in the front of the first vocabulary and the vocabulary sequence located behind the first vocabulary in the first target statement to generate the second target statement comprises:”, “adjusting, based on the vocabulary sequence located in the front of the first vocabulary in the first target statement and the second vocabulary, the vocabulary sequence located behind the first vocabulary as a first vocabulary sequence;”, “adjusting, based on the second vocabulary and the first vocabulary sequence, the vocabulary sequence located in the front of the first vocabulary as a second vocabulary sequence;”, “and generating the second target statement based on the second vocabulary sequence and the first vocabulary sequence”.
Claim 11 also recites “at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform”.
	Claim 20 also recites “A computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs:”
The limitations “acquiring a source statement input by a user;”, “translating the source statement into a first target statement;”, “5determining whether the user adjusts a first vocabulary in the first target statement;”, “in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary;”, “and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement”, “wherein adjusting, based on the second vocabulary, the vocabulary sequence located in the front of the first vocabulary and the vocabulary sequence located behind the first vocabulary in the first target statement to generate the second target statement comprises:”, “adjusting, based on the vocabulary sequence located in the front of the first vocabulary in the first target statement and the second vocabulary, the vocabulary sequence located behind the first vocabulary as a first vocabulary sequence;”, “adjusting, based on the second vocabulary and the first vocabulary sequence, the vocabulary sequence located in the front of the first vocabulary as a second vocabulary sequence;”, “and generating the second target statement based on the second vocabulary sequence and the first vocabulary sequence” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 11 recites “at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform”. Claim 20 Also recites “A computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1, 11 and 20 do not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claims 11 and 20, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1, 11 and 20 do not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claims 2 and 12 recite the additional limitations “wherein determining whether the user adjusts the first vocabulary in the first target statement comprises: determining whether the user performs a selection operation on the first vocabulary;”, “and in response to determining that the user performs the selection operation on the first 15vocabulary, determining that the user adjusts the first vocabulary.”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 2 and 12 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 2 and 12 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 3 and 13 recite the additional limitations “wherein acquiring the second vocabulary for replacing the first vocabulary comprises: determining at least one candidate vocabulary for replacing the first vocabulary;”, “displaying the at least one candidate vocabulary to the user;”, “20determining whether the user selects a candidate vocabulary from the at least one candidate vocabulary;”, “and in response to determining that the user selects the candidate vocabulary from the at least one candidate vocabulary, using the selected candidate vocabulary as the second vocabulary”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 3 and 13 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 3 and 13 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 4 and 14 recite the additional limitations “wherein acquiring the second vocabulary for replacing the first vocabulary comprises: receiving the second vocabulary input by the user for replacing the first vocabulary”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 4 and 14 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 4 and 14 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 5 and 15 recite the additional limitations “wherein translating the source statement into the first target 5statement comprises: translating the source statement into the first target statement by using a translation model;”, “and wherein determining the at least one candidate vocabulary for replacing the first vocabulary comprises: 10determining a position of the first vocabulary in the first target statement;”, “and acquiring, based on the position, the at least one candidate vocabulary from an intermediate result of the translation model”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 5 and 15 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 5 and 15 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 7 and 17 recite the additional limitations “after generating the second target statement, further comprising”(Claim 17 “further performing”) “determining whether the user adjusts a third vocabulary in the second target statement;”, “and 30BY21 EX0211FBPE-US/BYD-0003USO1 in response to determining that the user adjusts the third vocabulary in the second target statement, acquiring a fourth vocabulary for replacing the third vocabulary, and adjusting, based on the fourth vocabulary, a vocabulary sequence located in the front of the fourth vocabulary and a vocabulary sequence located behind the fourth vocabulary in the 5second target statement, while maintaining the second vocabulary unchanged”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 7 and 17 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 7 and 17 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 8 and 18 recite the additional limitations “further comprising”(Claim 18 “further performing”) “recording the first vocabulary and the second vocabulary in a modification history, wherein the modification history is used for determining a modification intention of the user to determine whether to adjust a target statement following the second target statement according 10to the modification intention”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 8 and 18 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 8 and 18 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 9 and 19 recite the additional limitations “wherein adjusting the target statement following the second target statement according to the modification intention comprises: determining, according to the modification intention, a recommended adjustment vocabulary and a recommended correction vocabulary of a to-be-adjusted target statement, and 15displaying the recommended correction vocabulary at a position adjacent to the recommended adjustment vocabulary to the user for selecting;”, “and in a case where the user selects the recommended correction vocabulary, adjusting, based on the recommended correction vocabulary, a vocabulary sequence located in front of the recommended correction vocabulary and a vocabulary sequence located behind the 20recommended correction vocabulary to obtain a fifth target statement”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 9 and 19 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 9 and 19 contain no additional limitations. The claim as drafted is not patent eligible.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowable over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
Allowable subject matter from Claims 6 and 16 has been moved into the independent Claims 1, 11 and 20. See previous office action for reasons the allowable subject matter from claims 6 and 16 is allowable over prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/           Assistant Examiner, Art Unit 2658                                                                                                                                                                                             

/RICHEMOND DORVIL/           Supervisory Patent Examiner, Art Unit 2658